PER CURIAM:
Crishone Crystal Johnson appeals a district court order denying her motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and the district court opinion and affirm for the reasons cited by the district court. See United States v. Johnson, No. 5:96-cr-30022-jpj-l (W.D.Va. July 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.